Case:20-14963-JGR Doc#:10 Filed:07/23/20              Entered:07/23/20 14:57:11 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                              )     Case No. 20-14963-KHT
                                    )
Armed Beavers, LLC                  )     Chapter 11
EIN: XX-XXXXXXX                     )
                                    )
                                    )
                       Debtor.      )
______________________________________________________________________________
             ENTRY OF APPEARANCE AND REQUEST FOR NOTICE
_____________________________________________________________________________

        Pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure, the undersigned
hereby gives notice of his appearance on behalf of Great Western Bank in the above-captioned
case, and further requests that all notices, pleadings and other documents filed and/or served in
this case, including all such notices described in Rule 2002 of the Bankruptcy Rules or given
pursuant to Rule 9013 of the Local Rules of Bankruptcy Procedure, be served upon the
following:

                Michael C. Payne, Esq.
                Coan, Payton & Payne, LLC
                1711 61st Avenue, Suite 100
                Greeley, Colorado 80634

        Please take further notice that the foregoing request includes the notices and papers
referred to in Rule 2002 of the Federal Rules of Bankruptcy Procedure and also includes, without
limitation, notices of any orders, pleadings, motions, applications, complaints, demands,
hearings, requests or petitions, answering or reply papers, memoranda and briefs in support of
the foregoing and any other document brought before this Court with respect to these
proceedings, whether formal or informal, whether written or oral, and whether transmitted or
conveyed by mail, delivery, telephone, telegraph, telex, or otherwise.

         DATED this 23rd day of July, 2020.

                                     Respectfully submitted,
                                     COAN, PAYTON & PAYNE, LLC

                                     /s/ Michael C. Payne
                                     Michael C. Payne, #38939
                                     1711 61st Avenue, Suite 100
                                     Greeley, Colorado 80634
                                     Phone: (970) 339-3500
                                     E-mail: mpayne@cp2law.com
Case:20-14963-JGR Doc#:10 Filed:07/23/20            Entered:07/23/20 14:57:11 Page2 of 2




                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on July 23, 2020, the foregoing ENTRY OF
APPEARANCE AND REQUEST FOR NOTICES was electronically filed and served via U.S.
Mail upon the address listed and via CM/ECF upon the email addresses listed pursuant to L.B.R.
9036-1, which action caused automatic electronic notice of such filing upon the following
parties:

Alison Goldberg                                 Gerald L. Jorgensen
Bryon G. Rogers Federal Building                Jorgensen, Brownell & Pepin
1961 Stout Street, Suite 12-200                 900 S. Main St., Ste. 100
Denver, Colorado 80294                          Longmont, CO 80501
Alison.Goldberg@usdoj.gov                       gerald@jbplegal.com

Armed Beavers, LLC
697 N Denver Ave.
Suite 128
Loveland, CO 80537

                                                  /s/ Hayley Nash
                                                  For Coan, Payton & Payne, LLC
